The judgment of the court was pronounced by
Rost J.
The defendant is the owner of a tract of land having forty arpents front on bayou Lafourche, part of which front is wood land. In the fall of 1844, the inspectors of roads and Ievées of the district in which it is situated, having satisfactorily ascertained that it-was not in the power of the defendant to make to the road and Ievées upon said land the repairs they required, before the annual rise of the Mississippi river, .advertized those repairs to be made, in conformity with the 20th section of the act concerning reads and Ievées, approved in 1829, and they were adjudicated to the plaintiff, for the sum of $395.
The work was executed in due time, It is proved that it was well worth the price paid for it; that it was done according to the directions of the inspectors, who accepted it when finished, and gave the plaintiff a certificate, that he had fulfilled the obligations imposed upon him by the contract, as near as could be done on land either newly cleared or not cleared.at all, and .the surface of which had been much cut up by repeated overflows. Several witnesses corroborated this certificate, and proved besides that the road was as good and as well drained as could be expected, and that the levée was strong and well made, and stood the high water without accidents of any kind. The defendant having refused to pay the amount of the adjudication, these proceedings were instituted against the land, in conformity with the provisions of the act already cited. He intervened, by way of opposition, and his counsel have taxed their ingenuity to the utmost, and assumed every ground of defence of which such a case is susceptible. The court below gave judgment in favor of the plaintiff, and the defendant appealed.
Under the state of facts disclosed by the evidence, we conceive the main question involved in this controversy to be, whether the defendant can be permitted to enrich himself at the expense of the laborer, who effectually protected his land from inundation, and himself from the enormous damages for which he might have been liable to his neighbors, if the repairs had not been made, and their lands had been inundated in consequence of his neglect.
That question has long since been settled. It came before the Supreme Court of this State in the case of the Police Jury v. Hampton, 5 Mart. N. S. p. 389. The court there went into a long and elaborate examination of the law applicable to it, and concluded their able opinion as follows:
“ The failure of the police jury to give notice, cannot defeat this action. It is founded on the great principle of equity, that no man shall profit by the labor of another, without compensation; and neither error, nor bad faith on the part of the negotiorum gestor, will prevent him from recovering the amount to which he has benefitted another, if the work done was useful and necessary.” L. 6. 83, Dig. (3. 5).
We shall not weaken the arguments used on that occasion, by attempting to state them. We deem it sufficient to refer to them, and to say that we consider them as establishing conclusively, the rights of the plaintiff in this suit. He is further entitled to interest from judicial demand, and the defendant by his appearance and contestation on the merits, has waived any informalities that might have existed in the- proceeding in ran. Judgment affirmed.